Draper, J.
— A decision of the board of zoning appeals of the city of Mishawaka was reviewed by' certiorari by the Superior. Court of St. Joseph county. See Burns’ 1933 (1949 -Supp.), §53-783. The court affirmed the decision of the board of zoning appeals, which decision was adverse to the appellants Helmer and Helmer. In this court the appellants assign as error the overruling of their motion for new trial, which specifies that the decision is not sustained by sufficient evidence and that it is contrary to law.
The appellants’ brief wholly fails to set out any pleadings or papers filed in the case, either at length or in condensed form.. Neither the petition for. writ of. certiorari, the return of the board .of zoning appeals thereto, nor the answers filed by the appellees are shown. None of the proceedings before the board are shown and none of the evidence considered by the board or by the court below, either documentary or otherwise, is condensed in appellants’ brief. -
We are compelled to hold that no question is presented.
Judgment affirmed.
Note. — Reported in 94 N. E. 2d 676.